Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Fukui et al (US 20120104902, herein ‘Fukui’).
Fukui discloses a resolver assembly [9] for an electric motor, comprising: 
a resolver stator [91] for an electric motor; and 
a clamping plate [95] comprising: 
a first radially extending portion [95a] (unnumbered but shown in figs. 1 & 4 with annotations for details) arranged for fixing to a housing [2] for an electric motor; 
a second radially extending portion [95b] (unnumbered but shown in figs. 1 & 4 with annotations for details) pressing the resolver stator towards the housing; and 
an axially extending portion (unnumbered but shown in figs. 1 & 4 with annotations for details) arranged axially between the first radially extending portion and the second radially extending portion.
RE claim 3, Fukui discloses the resolver assembly of claim 1 further comprising a bolt [3] extending through an orifice [95c] in the first radially extending portion [95a] radially outside of the axially extending portion to fix the clamping plate [95] to the housing [2] (see fig. 1 with annotations for details).


    PNG
    media_image1.png
    705
    1137
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    807
    1123
    media_image2.png
    Greyscale

RE claim 4, Fukui discloses the resolver assembly of claim 1 wherein the clamping plate [95] forms a complete ring surrounding an outer diameter of the resolver stator [91] (see figs. 1, 4).
RE claim 5, Fukui discloses the resolver assembly of claim 1 wherein the first radially extending portion is an annular disk and the axially extending portion is a tab extending from the annular disk radially outside an outer diameter of the resolver stator (see figs. 1, 4).
RE claim 9, Fukui discloses a motor comprising the resolver assembly of claim 1 that further comprising a resolver rotor [92]; the housing [2]; a motor stator [10/11/13] fixed to the motor housing [2] and a motor rotor [6/6a/6b] rotatable relative to the housing and the stator; and a resolver rotor [92] radially aligned with the resolver stator [91] and the resolver rotor [92] is fixed to the motor rotor for co-rotation with the motor rotor (see fig. 1).
RE claim 10, Fukui discloses the motor of claim 9 further comprising a bearing [7], wherein: the rotor [6] comprises a rotor carrier [5/8]; the resolver rotor [92] is fixed to the rotor carrier [5/8]; and the bearing [7] radially positions the rotor carrier [5/8] relative to the housing [2] (see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui, as applied to claim 1 above, in view of Takekawa (US 20060220481, herein ‘Takekawa’).
Fukui discloses the claimed invention, except for the limitations in claim 2.
Takekawa, however, teaches a resolver assembly mounting arrangement comprising a resolver stator [66] mounted to the motor housing via a first radially extend portion [76] and a bolt [78] extending through an orifice (see fig. 4) in the first radially extending portion [76] to fix the resolver stator [66] to the motor housing [2] (see fig. 4).  Also, a second radially extending portion [74] (i.e. elastic ring 74, see [0031]) pressing the resolver stator towards the housing [12/62].  The second radially extending portion [74] is an elastic ring that can be elastically deformable without regulating a fastening degree by the bolt [78] point by point at a time of arranging the resolver stator [66] attached to the housing [12/62] via the first radially extending portion [76]. According to Takekawa, this would be possible to absorb the dimensional error on the basis of an elastic deformation of the second radially extending elastic portion [74]. As a result, it would be possible to prevent the positional accuracy of the resolver stator portion from being extremely lowered with respect to the resolver rotor portion, and it is possible to accurately detect the rotational angle of the motor (see [0039]).  

    PNG
    media_image3.png
    639
    993
    media_image3.png
    Greyscale

Those skilled in the art would understand that the Takekawa important teaching concept is that to configure the resolver clamping plate/holder to be elastically deformable would enable improved positional accuracy of the resolver stator portion with respect to the resolver rotor portion; thus, it would be possible to accurately detect the rotational angle of the motor.  Hence, by applying the Takekawa important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art resolver clamping plate by configuring the clamping plate to be elastically deformed.  Doing so would enable to improve positional accuracy of the resolver stator portion with respect to the resolver rotor portion; thus, it would be possible to accurately detect the rotational angle of the motor.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui, as applied to claim 1 above.
Fukui discloses the claimed invention, except for the limitations in claim 6.
Nonetheless, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art resolver clamping plate by configuring the clamping plate comprises a semicircular portion connecting a distal end of the axially extending portion, opposite the first radially extending portion, to the second radially extending portion because it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui, as applied to claim 1 above, in view of Yanagida (US 20130106252, herein ‘Yanagida’).
Fukui discloses the claimed invention, except for the limitations in claim 2.
Yanagida, however, teaches a resolver assembly mounting arrangement comprising a resolver stator [32/33] comprises a notch [54] and the housing [16/17/17a] comprises a tab [50] disposed in the notch [54] for positioning the resolver stator relative to the housing.  With such configurations, the resolver assembly of claim 7, is radially and circumferentially positioned by the tab [50] in the notch [54] (see figs. 1-3, and [0051]-[0057]).  

    PNG
    media_image4.png
    384
    945
    media_image4.png
    Greyscale

Therefore, by applying the Yanagida important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art resolver assembly arrangement by configuring the resolver stator comprises a notch and the housing comprises a tab disposed in the notch for positioning the resolver stator relative to the housing such that the resolver stator is radially and circumferentially positioned by the tab in the notch.  Doing so would enable to fix the resolver stator to the housing with high accuracy and ease while using a simple structure for the fixation; also, because the circumferential position of the resolver  stator being defined when attached to the housing it would be not necessary to adjust the circumferential position of the resolver stator, after attachment; therefore, the assembling process can be shortened and simplified (taught by Yanagida, [0062]-[0063]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834